Title: To George Washington from Antoine-Jean-Louis Le Bègue de Presle Duportail, 24 November 1781
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George


                  
                     dear general
                     philad. 24 9br 1781
                  
                  I heard with great Concern the domestique misfortune which your Excellency had lately, and in the apprehension that sad event will Retard your arrival here, I take the Resolution to write to you.
                  I beg your Excellency to Receive my most sincere thanks for the letters of Recommendation which you have been so good as to give me for Congress.  they have obtained to me the succes of my demands.  one thing notwithstandg is wanting yet to my satisfaction.  I wish that your Excellency be pleased, instead of the Certificate which you gave to me, to give me a letter for the marquis of segur Minister of war.  that form of Recommendation appears to me now and to some persons which I consulted more convenient to the Circumstances which I am in.  therefore I intreat your excellency if you have no objection to it to favour me with that letter.  if you wish to see me again in this Country, it is, perhaps, necessary to mention it, because the Court Could Claim my services at home or send me in another part of the world.  if your excellency is so good as to grant me the favour which I beg the Cher de la luzerne has been pleased to permit me to send me the letter immediately.
                  permit me, my dear general in taking leave of you, to present to you my wishes for your health in my absence.  would to god that I come back with fleet and troops for some important expedition under your orders and direction.  We must all expect succes and glory.  I have the honor to be with the greatest Respect and attachement your exellecy’s the most obedient and humble servant
                  
                     Duportail
                  
                  
                     permit me dear general to present the assurances of my Respect to Mrs Washington.
                  
                  
               